Title: Thomas Jefferson to LeRoy, Bayard & Company, 13 May 1818
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


          
            Messrs Leroy & Bayard
            Monticello May 13. 1818.
          
          I, by mail of this day, desire mr Gibson of Richmond to remit to you 2083. D 20 c with interest from Jan. 1. 16. till paid, in discharge of my 2d bond to messrs V. Staphorsts and Hubard, which will be done without any other delay than that of finding a bill or other medium of remittance, and will I hope get safely to hand. I salute you with assurances of great esteem & respect.
          
            Th: Jefferson
          
        